DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1-3, 6-10, 13, 15-17 and 20 are currently amended. 
Claims 5, 12 and 19 have been cancelled.
Claims 1-4, 6-11, 13-18 and 20 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 4/7/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below.

35 USC § 101 Rejections
	First, Applicant argues that “The claims do not recite any method of organizing human activity. For example, the claimed features involve computer systems electronically processing communications, including emails, voice calls, video calls, instant messages, chat messages, and/or text messages. The claims do not involve organizing any type of any human activity. Additionally, the claims do not recite any steps which can be performed in a human mind” [Arguments, page 8].
	In response, Applicants arguments are considered but are not persuasive. Examiner respectfully maintains that the presence of communications between users, such as emails, voice calls, video calls, etc. does not preclude a claim from reciting certain methods of organizing human activity. Specifically, emails, voice calls, video calls, etc. are themselves methods for managing interactions between people. As such, Examiner remains unpersuaded. 

	Second, Applicant argues that “any alleged abstract idea recited by the claims is integrated into a practical application because the claims impose meaningful limits such that the claims are more than a drafting effort designed to monopolize the abstract idea. Additionally, Applicant submits that the claimed invention provides improvements to the assignment and tracking of action items in a unified communication system by processing various communications to automatically and electronically assign and track action items” [Arguments, page 9].
In response, Applicants arguments are considered but are not persuasive. Examiner first observes Claim 1 recites no additional elements.
Examiner further observes that claims 8 and 15 only recite the following additional elements –
a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that cause the microprocessor to: monitor communications… [Claim 8],
a non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, perform a method comprising: monitoring communications… [Claim 15].

The processor, computer readable medium and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;

 Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Accordingly, these additional elements do not integrate the abstract idea into a practical application. As such, Examiner remains unpersuaded. 
 

35 USC § 102 Rejections
	First, Applicant argues that “Although the Nelson reference discusses agenda items, this is not equivalent to the action items in the claimed invention. Furthermore, even assuming arguendo that the agenda items discussed in the Nelson reference may be equated with the action items of the claimed invention, the Nelson reference is silent regarding electronically processing communications .. . including emails, voice calls, video calls, instant messages, chat messages, and/or text messages” [Arguments, page 11].
	In response, Applicants arguments are considered but are not persuasive. First, Regarding the argument that the agenda items of Nelson are not equivalent to the action items of the present invention, Examiner observes that this argument appears to be spurious and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner respectfully maintains that the aforementioned agenda items of Nelson are not meaningfully distinguishable from the action items of the present invention.
Further, regarding the argument that the Nelson reference is silent regarding electronically processing communications .. . including emails, voice calls, video calls, instant messages, chat messages, and/or text messages”, Examiner respectfully disagrees and directs the Applicant to (Nelson, ¶ 134, Electronic meeting screen 212 includes a content window 213 that includes content 214 for a current electronic meeting, which may represent a videoconferencing session, a desktop sharing session, a messaging session, an audio conferencing session, etc… A message window 224 provides messages generated with the assistance of meeting intelligence apparatus, which is also described in more detail hereinafter. Electronic meeting screen 212 may include additional elements or fewer elements depending upon a particular implementation, and embodiments are not limited to the example depicted in FIG. 2D), and to (Id., Fig. 2D),

    PNG
    media_image1.png
    398
    559
    media_image1.png
    Greyscale

Here, Figure 2D depicts content window 213 for processing multiple communications including audio conferencing (i.e. voice calls) and video conferencing (i.e. video calls). Figure 2D further depicts message window 214 which processes communications generated by artificial intelligence (i.e. text messages). Thus, Examiner maintains that Nelson discloses the amended portions of the independent claims. As such, Examiner remains unpersuaded.	

	Second, Regarding dependent claim 3, Applicant argues that “changing an agenda item is not equivalent to re-assigning an action item. As discussed above, the agenda items discussed in the Nelson reference are not equivalent to the action items of the claimed invention. Furthermore, changing a task is not equivalent to re-assigning a task” [Arguments, page 11].
In response, Applicants arguments are considered but are not persuasive. Examiner first respectfully maintains that there is no meaningful distinction between the agenda items of Nelson and the action items of the present invention. For example, Examiner observes that an agenda item sets forth the action of discussing a particular topic at a meeting, and thus the agenda item is also considered to be an action item. 
Regarding the argument that changing a task is not equivalent to re-assigning a task, Applicant’s argument has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims  1-4, 6-11, 13-18 and 20 are directed to statutory categories, namely a process (claims 1-4 and 6-7), a system (claims 8-11 and 13-14) and an article of manufacture (claims 15-18 and 20). 

Step 2A, Prong 1: Claims 1, 8 and 15 in part, recite the following abstract idea: 
…electronically processing communications over multiple communication channels, wherein the communications include emails, voice calls, video calls, instant messages, chat messages, and/or text messages; analyzing the electronically processed communications to generate one or more user stories; processing the one or more generated user stories to identify one or more action items; scoring one or more resources based on assignment factors to determine a score for each respective resource; and assigning the one or more action items to a resource based on the score for each respective resource [Claim 1],
…electronically process communications over multiple communication channels, wherein the communications include emails, voice calls, video calls, instant messages, chat messages, and/or text messages; analyze the electronically processed communications to generate one or more user stories; process the one or more generated user stories to identify one or more action items; score one or more resources based on assignment factors to determine a score for each respective resource; and assign the one or more action items to a resource based on the score for each respective resource [Claim 8],
…electronically processing communications over multiple communication channels, wherein the communications include emails, voice calls, video calls, instant messages, chat messages, and/or text messages; analyzing the electronically processed communications to generate one or more user stories; processing the one or more generated user stories to identify one or more action items; scoring one or more resources based on assignment factors to determine a score for each respective resource; and assigning the one or more action items to a resource based on the score for each respective resource [Claim 15].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, assigning action items based on a score is considered to set forth steps for following rules or instructions. As such, claims 1, 8 and 15 are directed to concepts identified as abstract ideas.

The dependent claims recite limitations relative to the independent claims, including, for example: 
…electronically processing further communications over the multiple to determine if a status associated with each action item has changed; detecting at least one action item has a changed status; and updating the at least one action item with the changed status [Claim 2],
…automatically detecting a change in the assignment factors associated with one of the one or more resources and automatically re-scoring the one or more resources based 2Application No. 16 730,456Attorney Docket No. 4366-1148 Amendment and Response on the changed assignment factors to determine if scores associated with the one or more resources has changed; and in response to the scores associated with the one or more resources changing, re- assigning one or more unfinished action items [Claim 3],
wherein the assignment criterion includes at least one of: resource location, resource availability, one or more required skills, and/or stakeholder preference [Claim 4],
wherein analyzing the electronically processed communications to generate the one or more user stories comprises detecting one or more keywords in the electronically processed communications  [Claim 6],
wherein analyzing the electronically processed communications to generate the one or more user stories comprises grouping related action items [Claim 7].

The limitations of the dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 only recite the following additional elements –
Claim 1 recites no additional elements.
a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that cause the microprocessor to: monitor communications… [Claim 8],
a non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, perform a method comprising: monitoring communications… [Claim 15].

The processor, computer readable medium and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
 Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).

Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 8 and 15 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, claims 1, 8 and 15 only recite the following additional elements –
Claim 1 recites no additional elements.
a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that cause the microprocessor to: monitor communications… [Claim 8],
a non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, perform a method comprising: monitoring communications… [Claim 15].

These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4, 6-8, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Nelson et al., U.S. Publication No. 2019/0108494 [hereinafter Nelson].

Regarding Claim 1, Nelson anticipates a method for dynamically assigning action items using Artificial Intelligence, the method comprising: electronically processing communications over multiple communication channels, wherein the communications include emails, voice calls, video calls, instant messages, chat messages, and/or text messages (Nelson, ¶ 155, To generate suggested agenda items 256, meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information (discloses processing communications). This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project), (Id., ¶ 151, Electronic meeting agendas may be created manually by users and may be created with the assistance of artificial intelligence provided by meeting intelligence apparatus 102), (Id., ¶ 134, Electronic meeting screen 212 includes a content window 213 that includes content 214 for a current electronic meeting, which may represent a videoconferencing session, a desktop sharing session, a messaging session, an audio conferencing session, etc… A message window 224 provides messages generated with the assistance of meeting intelligence apparatus, which is also described in more detail hereinafter. Electronic meeting screen 212 may include additional elements or fewer elements depending upon a particular implementation, and embodiments are not limited to the example depicted in FIG. 2D), (Id., Fig. 2D, Figure depicts content window 213 for processing communications including audio conferencing and video conferencing, as well as message window 214 which processes communications generated by artificial intelligence)

    PNG
    media_image1.png
    398
    559
    media_image1.png
    Greyscale

	analyzing the electronically processed communications to generate one or more user stories (Id., ¶ 159, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories. In the example depicted in FIG. 21, the “Driver code for DMA board” and “Software Testing Schedule” agenda items were uncompleted from the First Code Review Meeting, and the “Verify requirements for Satlink—John E.” and “Investigate problems with DMA board—Susan R.” action items were assigned during or after the First Code Review Meeting (discloses analyzing monitored communications to generate user stories)), (Id., ¶ 145, Additional information is optionally provided with the suggestions to aid the user in making a selection of one, both or none of the suggested meeting owners. The additional information may be information that meeting intelligence apparatus 102 considered in making the suggestions, or may be other information that is deemed likely to be helpful to users in considering the suggested missing information, i.e., the missing meeting owner in the present example), (Id., Fig 2G, Figure depicts generated user stories (i.e. additional information in element 239));

    PNG
    media_image2.png
    365
    550
    media_image2.png
    Greyscale

processing the one or more generated user stories to identify one or more action items (Id., ¶ 155, ¶ 155, To generate suggested agenda items 256 , meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information. This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project (discloses identifying action items based on user stories)), (Id., Fig 2I, Figure depicts identifying action items (e.g. for John E. and Susan R.) based on generated user stores);

    PNG
    media_image3.png
    419
    642
    media_image3.png
    Greyscale

scoring one or more resources based on assignment factors to determine a score for each respective resource ((Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses scoring resources based on assignment factors (i.e. required skills)), (Id., ¶ 143, meeting intelligence apparatus 102 may determine that both Bob H. and another person Susan G. are good candidates to be the meeting owner of the second code review meeting. The two candidates may be presented as suggestions for designation as the meeting owner, and a user given an opportunity to select one, both, or none of the choices, unless the electronic meeting application does not allow multiple meeting owners, in which case only one of Bob H. and Susan G. may be selected as the meeting owner. Suggestions may be presented in ranked order (discloses determining a resource for each resource), based upon a confidence score, and the confidence score for each choice may be displayed to provide additional information to the user making the selection);
and assigning the one or more action items to a resource based on the score for each respective resource (Id., ¶ 194, Suppose that a new agenda item is created without a responsible person. Meeting intelligence apparatus 102 determines that a responsible person is missing for the new agenda item and analyzes agendas for other electronic meetings to identify agenda items that are similar to the new agenda item. Various algorithms, such as distance algorithms, may be used to identify other similar agenda items, e.g., other agenda items that are within a specified distance of the new agenda item. The responsible person designated for the other agenda item that is most similar to the new agenda item is identified and provided to the electronic meeting application. In the present example, “Alice C.” is the responsible person for the other agenda item that is most similar to the new agenda item (discloses assigning an action item to a resource with the highest score)).

Regarding Claim 4, Nelson anticipates the method of claim 1.
Nelson further anticipates …wherein the assignment criterion includes at least one of: resource location, resource availability, one or more required skills, and/or stakeholder preference (Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses assignment factors (i.e. required skills)).

Regarding Claim 6, Nelson anticipates the method of claim 1.
Nelson further anticipates …wherein analyzing the electronically processed communications to generate the one or more user stories comprises detecting one or more keywords in the electronically processed communications (Id., ¶ 170, Meeting intelligence apparatus 102 performs a search and provides search results that satisfy the one or more attributes specified by the user. For example, a user may enter, as attributes, one or more keywords associated with a particular subject or topic, such as “encryption,” and participants associated with the subject “encryption” are presented to the user (discloses detecting keywords in monitored communications). The user may specify as search criteria other information, such as name, background, etc. The search tool may be implemented via one or more windows, e.g., on participant selection screen 260).

Regarding Claim 7, Nelson anticipates the method of claim 1.
Nelson further anticipates …wherein analyzing the electronically processed communications to generate the one or more user stories comprises grouping related action items (Id., Fig 2I, figure depicts grouping action items based on stories generated from analyzed communications).

    PNG
    media_image4.png
    431
    646
    media_image4.png
    Greyscale



Regarding Claim 8, Nelson anticipates a system comprising: a microprocessor (Nelson, ¶ 418, FIG. 23 is a block diagram that depicts an example computer system 2300 upon which embodiments may be implemented. Computer system 2300 includes a bus 2302 or other communication mechanism for communicating information, and a processor 2304 coupled with bus 2302 for processing information);

and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that cause the microprocessor to: electronically process communications over multiple communication channels, wherein the communications include emails, voice calls, video calls, instant messages, chat messages, and/or text messages (Id., ¶ 421, Computer system 2300 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic or computer software which, in combination with the computer system, causes or programs computer system 2300 to be a special-purpose machine. According to one embodiment, those techniques are performed by computer system 2300 in response to processor 2304 processing instructions stored in main memory 2306. Such instructions may be read into main memory 2306 from another non-transitory computer-readable medium, such as storage device 2310. Processing of the instructions contained in main memory 2306 by processor 2304 causes performance of the functionality described herein. In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions to implement the embodiments. Thus, embodiments are not limited to any specific combination of hardware circuitry and software), (Id., ¶ 155, To generate suggested agenda items 256, meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information (discloses processing communications). This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project), (Id., ¶ 151, Electronic meeting agendas may be created manually by users and may be created with the assistance of artificial intelligence provided by meeting intelligence apparatus 102), (Id., ¶ 134, Electronic meeting screen 212 includes a content window 213 that includes content 214 for a current electronic meeting, which may represent a videoconferencing session, a desktop sharing session, a messaging session, an audio conferencing session, etc… A message window 224 provides messages generated with the assistance of meeting intelligence apparatus, which is also described in more detail hereinafter. Electronic meeting screen 212 may include additional elements or fewer elements depending upon a particular implementation, and embodiments are not limited to the example depicted in FIG. 2D), (Id., Fig. 2D, Figure depicts content window 213 for processing communications including audio conferencing and video conferencing, as well as message window 214 which processes communications generated by artificial intelligence)

    PNG
    media_image1.png
    398
    559
    media_image1.png
    Greyscale

	analyzing the electronically processed communications to generate one or more user stories (Id., ¶ 159, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories. In the example depicted in FIG. 21, the “Driver code for DMA board” and “Software Testing Schedule” agenda items were uncompleted from the First Code Review Meeting, and the “Verify requirements for Satlink—John E.” and “Investigate problems with DMA board—Susan R.” action items were assigned during or after the First Code Review Meeting (discloses analyzing monitored communications to generate user stories)), (Id., ¶ 145, Additional information is optionally provided with the suggestions to aid the user in making a selection of one, both or none of the suggested meeting owners. The additional information may be information that meeting intelligence apparatus 102 considered in making the suggestions, or may be other information that is deemed likely to be helpful to users in considering the suggested missing information, i.e., the missing meeting owner in the present example), (Id., Fig 2G, Figure depicts generated user stories (i.e. additional information in element 239));

    PNG
    media_image2.png
    365
    550
    media_image2.png
    Greyscale

process the one or more generated user stories to identify one or more action items (Id., ¶ 155, ¶ 155, To generate suggested agenda items 256 , meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information. This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project (discloses identifying action items based on user stories)), (Id., Fig 2I, Figure depicts identifying action items (e.g. for John E. and Susan R.) based on generated user stores);

    PNG
    media_image3.png
    419
    642
    media_image3.png
    Greyscale

score one or more resources based on assignment factors to determine a score for each respective resource ((Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses scoring resources based on assignment factors (i.e. required skills)), (Id., ¶ 143, meeting intelligence apparatus 102 may determine that both Bob H. and another person Susan G. are good candidates to be the meeting owner of the second code review meeting. The two candidates may be presented as suggestions for designation as the meeting owner, and a user given an opportunity to select one, both, or none of the choices, unless the electronic meeting application does not allow multiple meeting owners, in which case only one of Bob H. and Susan G. may be selected as the meeting owner. Suggestions may be presented in ranked order (discloses determining a resource for each resource), based upon a confidence score, and the confidence score for each choice may be displayed to provide additional information to the user making the selection);
and assign the one or more action items to a resource based on the score for each respective resource (Id., ¶ 194, Suppose that a new agenda item is created without a responsible person. Meeting intelligence apparatus 102 determines that a responsible person is missing for the new agenda item and analyzes agendas for other electronic meetings to identify agenda items that are similar to the new agenda item. Various algorithms, such as distance algorithms, may be used to identify other similar agenda items, e.g., other agenda items that are within a specified distance of the new agenda item. The responsible person designated for the other agenda item that is most similar to the new agenda item is identified and provided to the electronic meeting application. In the present example, “Alice C.” is the responsible person for the other agenda item that is most similar to the new agenda item (discloses assigning an action item to a resource with the highest score)).

Regarding Claims 11 and 13-14, these claims recite limitations substantially similar to those in claims 4 and 6-7, respectively, and are rejected for the same reasons as stated above.

Regarding Claim 15, Nelson anticipates a non-transitory computer readable medium having stored thereon instructions that, when executed by a processor, perform a method comprising: electronically processing communications multiple communication channels, wherein the communications include emails, voice calls, video calls, instant messages, chat messages, and/or text messages (Nelson, ¶ 421, Computer system 2300 may implement the techniques described herein using customized hard-wired logic, one or more ASICs or FPGAs, firmware and/or program logic or computer software which, in combination with the computer system, causes or programs computer system 2300 to be a special-purpose machine. According to one embodiment, those techniques are performed by computer system 2300 in response to processor 2304 processing instructions stored in main memory 2306. Such instructions may be read into main memory 2306 from another non-transitory computer-readable medium, such as storage device 2310. Processing of the instructions contained in main memory 2306 by processor 2304 causes performance of the functionality described herein. In alternative embodiments, hard-wired circuitry may be used in place of or in combination with software instructions to implement the embodiments. Thus, embodiments are not limited to any specific combination of hardware circuitry and software), (Id., ¶ 155, To generate suggested agenda items 256, meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information (discloses processing communications). This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project), (Id., ¶ 151, Electronic meeting agendas may be created manually by users and may be created with the assistance of artificial intelligence provided by meeting intelligence apparatus 102), (Id., ¶ 134, Electronic meeting screen 212 includes a content window 213 that includes content 214 for a current electronic meeting, which may represent a videoconferencing session, a desktop sharing session, a messaging session, an audio conferencing session, etc… A message window 224 provides messages generated with the assistance of meeting intelligence apparatus, which is also described in more detail hereinafter. Electronic meeting screen 212 may include additional elements or fewer elements depending upon a particular implementation, and embodiments are not limited to the example depicted in FIG. 2D), (Id., Fig. 2D, Figure depicts content window 213 for processing communications including audio conferencing and video conferencing, as well as message window 214 which processes communications generated by artificial intelligence)

    PNG
    media_image1.png
    398
    559
    media_image1.png
    Greyscale

	analyzing the electronically processed communications to generate one or more user stories (Id., ¶ 159, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories. In the example depicted in FIG. 21, the “Driver code for DMA board” and “Software Testing Schedule” agenda items were uncompleted from the First Code Review Meeting, and the “Verify requirements for Satlink—John E.” and “Investigate problems with DMA board—Susan R.” action items were assigned during or after the First Code Review Meeting (discloses analyzing monitored communications to generate user stories)), (Id., ¶ 145, Additional information is optionally provided with the suggestions to aid the user in making a selection of one, both or none of the suggested meeting owners. The additional information may be information that meeting intelligence apparatus 102 considered in making the suggestions, or may be other information that is deemed likely to be helpful to users in considering the suggested missing information, i.e., the missing meeting owner in the present example), (Id., Fig 2G, Figure depicts generated user stories (i.e. additional information in element 239));

    PNG
    media_image2.png
    365
    550
    media_image2.png
    Greyscale

processing the one or more generated user stories to identify one or more action items (Id., ¶ 155, ¶ 155, To generate suggested agenda items 256 , meeting intelligence apparatus 102 may analyze agendas of other prior or current electronic meetings, minutes or other written records of other electronic meetings, other documentation, or any other information. This may include information for the same entity associated with the electronic meeting, other entities, or information for a particular industry or context. Examples of information analyzed by meeting intelligence apparatus 102 includes, without limitation, meeting agendas or other documents for other electronic meetings of the same meeting type for the same project, of the same meeting type for other projects within an entity, such as a business or other organization, of a different, but related meeting type, for the same project, or for other projects, etc. this may include, for example, search for electronic documents that mention the current project, which in the present example is the Pluto Project (discloses identifying action items based on user stories)), (Id., Fig 2I, Figure depicts identifying action items (e.g. for John E. and Susan R.) based on generated user stores);

    PNG
    media_image3.png
    419
    642
    media_image3.png
    Greyscale

scoring one or more resources based on assignment factors to determine a score for each respective resource ((Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses scoring resources based on assignment factors (i.e. required skills)), (Id., ¶ 143, meeting intelligence apparatus 102 may determine that both Bob H. and another person Susan G. are good candidates to be the meeting owner of the second code review meeting. The two candidates may be presented as suggestions for designation as the meeting owner, and a user given an opportunity to select one, both, or none of the choices, unless the electronic meeting application does not allow multiple meeting owners, in which case only one of Bob H. and Susan G. may be selected as the meeting owner. Suggestions may be presented in ranked order (discloses determining a resource for each resource), based upon a confidence score, and the confidence score for each choice may be displayed to provide additional information to the user making the selection);
and assigning the one or more action items to a resource based on the score for each respective resource (Id., ¶ 194, Suppose that a new agenda item is created without a responsible person. Meeting intelligence apparatus 102 determines that a responsible person is missing for the new agenda item and analyzes agendas for other electronic meetings to identify agenda items that are similar to the new agenda item. Various algorithms, such as distance algorithms, may be used to identify other similar agenda items, e.g., other agenda items that are within a specified distance of the new agenda item. The responsible person designated for the other agenda item that is most similar to the new agenda item is identified and provided to the electronic meeting application. In the present example, “Alice C.” is the responsible person for the other agenda item that is most similar to the new agenda item (discloses assigning an action item to a resource with the highest score)).

Regarding Claims 18 and 20, these claims recite limitations substantially similar to those in claims 4 and 6, respectively, and are rejected for the same reasons as stated above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson.

Regarding Claim 2, Nelson anticipates the method of claim 1.
Through KSR Rationale C (see MPEP 2141(III)(C)), Nelson discloses …electronically processing further communications over the multiple communication channels to determine if a status associated with each action item has changed;  detecting at least one action item has a changed status
First, Nelson discloses processing further communications such as sketches and gestures (Nelson, ¶ 183, In the example depicted in FIG. 3, audio/video data 300 includes first meeting content data 302 which, in turn, includes cue 304. Cue 304 may take many forms that may vary depending upon a particular implementation. Examples of cue 304 include, without limitation, one or more keywords, tones, sentiments, facial recognitions, etc., that can be discerned from audio/video data 300. Other examples of cue 304 include whiteboard sketches and/or gestures that may not be part of audio/video data 300 (discloses processing further communications)), (Id., ¶ 183, Meeting intelligence apparatus 102 includes cue detection logic 306, which analyzes audio/video data 300 to determine whether audio/video data 300 includes cue 304. Cue detection logic 306 may analyze audio/video data 300 on a continuous basis, or on a periodic basis, depending upon a particular implementation).
Further, Nelson discloses a determination of the status of action items by enforcing time constraints, changing time allotments, and tracking completion rates (Nelson, ¶ 159, meeting intelligence apparatus 102 may examine meeting minutes from the First Code Review Meeting to identify agenda items from that were not completed, as well as action items created during that meeting. Those identified agenda items are added to the Uncompleted Agenda Items From Prior Meeting(s) and Action Items From Prior Meeting(s) categories), (Id., ¶ 238, Meeting efficiency may be calculated based upon a wide variety of criteria that may vary depending upon a particular implementation. Example criteria include, without limitation, the actual total amount of actual time required for an electronic meeting relative to a scheduled amount of time for the electronic meeting, an amount of time added to agenda items during the electronic meeting, an average amount of time per agenda item, a percentage of agenda items that were completed during the electronic meeting, a percentage of action items that were completed during the electronic meeting, etc.), (Id., ¶ 239, aggregate meeting results are determined across multiple electronic meetings. This allows a user to view overall meeting statistics across multiple meetings with the organization. Examples of meeting statistics include, without limitation, meeting efficiency, average participant participation rate, action item completion rate, sentiment scores, average meeting time, average meeting time overrun, etc. Controls may allow a user to specify the electronic meetings for which statistics are to be determined and displayed).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have determining and detecting if the status of an action item has changed as disclosed by Nelson by monitoring further communications such as sketches and gestures as discussed in the system of Nelson. As in Nelson, it is within the capabilities of one of ordinary skill in the art to monitor such communications and to detect the status of action items and their completion rates as detailed in the process used for generating meeting statistics reports. Such a combination would benefit the user by providing an enhanced user experience, and provide the predicted result of efficiently monitoring action item statuses. Thus, through KSR Rationale C (see MPEP 2141(III)(C)), Nelson discloses …electronically processing further communications over the multiple communication channels to determine if a status associated with each action item has changed;  detecting at least one action item has a changed status.
Nelson further discloses …and updating the at least one action item with the changed status (Id., ¶ 189, Speech and text recognition may be used to recognize agenda-related commands, such commands to add time to agenda items and agenda navigation commands. For example, the command “add time”, followed by a specified amount of time, adds a specified amount of time to the current agenda item. The command “add time to” followed by an agenda item and a specified amount of time, adds the specified amount of time to the specified agenda item, which may be a different agenda item than the current agenda item. Another example is the command “completed,” “done,” or “defer,” followed by “next agenda item,” to change the status of the current agenda item (discloses updating a status) and move to the next agenda item. For example, in response to “defer, jump to X,” the current agenda item is deferred, also referred to as “parked,” and the new current agenda item becomes X. Various other agenda navigation commands may be used, depending upon a particular implementation).

Regarding Claims 9 and 16, these claims recite limitations substantially similar to those in claims 2, and are rejected for the same reasons as stated above.



Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Curtis et al., U.S. Patent No. 8,266,534 [hereinafter Curtis].

Regarding Claim 3, Nelson anticipates the method of claim 1.
Nelson further anticipates …further comprising: automatically detecting a change in the assignment factors associated with one of the one or more resources and automatically re-scoring the one or more resources based on the changed assignment factors to determine if scores associated with the one or more resources has changed; …and in response to the scores associated with the one or more resources changing… (Id., ¶ 241, In the example depicted in FIG. 7C, a user has selected the “+” control adjacent the “Comet Design Review Meeting” to view Sue K′s meeting participant profile for this electronic meeting. As depicted in FIG. 7C, participant analysis report 720 depicts various participant metrics including a total participation time during the electronic meeting, a participation time for each agenda item discussed during the electronic meeting, a participation index, an action item completion rate, a role, and sentiment analysis results), (Id., ¶ 170, In situations where multiple SMEs are identified for a particular subject matter, all of the identified SMEs may be included as suggested meeting participants and differentiated by their respective relevance scores and additional information, which are described in more detail hereinafter. For example, a SME with prior experience on the project that is the subject of the electronic meeting may be given a higher relevance score than another SME with equivalent background an experience, but without specific prior experience on the project. Similarly, the participation level of each SME in prior electronic meetings may be a factor in determining a relevance score (discloses scoring and rescoring resources based on changing assignment factors such as skills and participation levels)

    PNG
    media_image5.png
    425
    546
    media_image5.png
    Greyscale


While suggested in Fig. 7C, ¶ 246 and related text, Nelson does not explicitly disclose, re-assigning one or more unfinished action items.
However, Curtis discloses …re-assigning one or more unfinished action items (Curtis, column 8, lines 57-67, assignment generation component 412 can provide an issue tracking system that can populate a task list with a due date and any comments relating to the task based on assignments issued during the meeting. As tasks are approaching the due date, an email or other notification can be generated and sent to the person responsible and/or other participants. If a particular task is behind schedule and/or needs to be reassigned, assignment generation component 412 can selectively modify a due date, determine another person the task can be assigned to, or provide other actions in relation to monitoring task activities and providing a collaborative context where action items can be monitored by the entire team. Thus, system 400 can facilitate completion of a common goal).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the assignment factor and scoring elements of Nelson to include the reassignment of unfinished action item elements of Curtis in the analogous art of collaborative generation of meeting minutes and agenda confirmation.
 The motivation for doing so would have been to improve the ability to “allow participants the opportunity to achieve common goals while mitigating an amount of wasted time, regardless if the attendees are sitting around a table or around the country” [Curtis, column 1, lines 27-37], wherein such improvements would benefit Nelson’s method which seeks to “improve the efficiency of creating and conducting electronic meetings, enforcing electronic meeting rules and policies, allowing decisions to be made more quickly, and providing higher confidence in the usefulness of electronic meetings” [Curtis, column 1, lines 27-37; Nelson, ¶ 109].

	
Regarding Claims 10 and 17, these claims recite limitations substantially similar to those in claims 3, and are rejected for the same reasons as stated above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duan et al., U.S. Publication No. 2012/0331036, discloses system and method of enterprise action item planning, executing, tracking and analytics.
Borg et al., U.S. Publication No. 2013/0311167, discloses methods and devices for generating an action item summary.
Donaldson, U.S. Publication No. 2015/0348538, discloses speech summary and action item generation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624